                 Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 1 of 10




RODDEN & RODDEN                                                                                                                     the
By:     David Brian Rodden, Esquire
I.D. #: 58744
125 North 20™ Street
Philadelphia, PA 19103
Telephone: 215-940-2155                                                                Attorneys for Plaintiff
                                                                                                                    " mm -
                                                                                                             Office of Judicial Records




ASHLEY BROWN                                                                                      COURT OF COMMON PLEAS
4023 Old York Road                                                                                PHILADELPHIA COUNTY
Philadelphia, PA 19140
                                           -vs.-

Lyft, Inc.
185 Berry Street
Ste. 5000
San Francisco, CA 94105
                                           -and-
JOHN DOE- DRIVER
Philadelphia, PA_____

                                               CIVIL ACTION COMPLAINT
                                             NEGLIGENCE - MOTOR VEHICLE



                               NOTICE                                                                          A VISO

           You have been sued in court. If you wish to defend against the                Le han demandado a usted en la corte. Si usted quiere defenderse
claims set forth in the following pages, you must take action within twenty   de estas demandas expuestas en la paginas siguientes, usted tiene veinte (20)
(20) days after this complaint and notice are served, by entering a written   dias de piazo al partir de la fecha de la demanda y las notificacion. Hace
appearance personally or by attorney and filing in writing with the court     falta asentar una comparesencia escrita sus defensas o sus objeciones a las
your defenses or objections to the claims set forth against you. You are      demandas en contra de su persona. Sea continuar la demanda en contra suya
warned that if you fell to do so the case may proceed without you and a       sin previo aviso o notificacion. Ademas la corte puede decidir a favor del
judgment may be entered against you by the court without further notice for   demandants y requiere que usted cumpla contodas las provisiones de esta
any money claimed in the complaint or for any other claim or relief           demanda. Usted puede perder dinero o sus propiedades o otros derechos
requested by the plaintiff. You may lose money or property or other rights    importantes para usted.
important to you.
                                                                                     LLEVE ESTA DEMANDA A UN ABOGADO
       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER                              INMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO TIENE EL
AT ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT                                DINERO SUF1CIENTE DE PAGAR TAT SERYICIO, VAYA EN
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET                                 PERSONA O LLAME POR TELEFONO A LA OFICINA CUYA
FORTH BELOW TO FIND OUT WHERE YOU CAN GEL LEGAL                               DIRECCION SE ENCUMENTRA ESCRITA ABAJO PARA
HELP.                                                                         AVERIGUAR DONDE SE PUEDE CONSEGUK ASISTENCIA
                                                                              LEGAL.

                        Lawyers Reference Service                                                     Servicio de Referencia Legal
                          One Reading Center                                                              Uno Reading Centro
                         Philadelphia, PA 19107                                                           Filadelfia, PA 19107
                             (215) 238-6333                                                            Telefbno: (215) 238-6333
                      TTY (215) 451-6197                                                                 TTY (215) 451-6197




                                                                                                                                        Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 2 of 10




        1.       Plaintiff, Ashley Brown is an 33 year old adult individual residing at the above captioned

address and at all times material hereto suffered injuries while exiting a vehicle in Philadelphia,

Pennsylvania..

       2.        Defendant Lyft, Inc., is a business for profit which offers ride sharing and peer to peer

transportation services via cell phone applications which is registered as a foreign corporation in the

Commonwealth of Pennsylvania and has a principal place of business at the above captioned address.

       3.        Defendant John Doe-Driver, is an adult individual who resides at the above noted address

and at all times material hereto was the owner, operator of a motor vehicle involved in the incident

described hereinafter.

       4.        At all times relevant hereto, Defendant John Doe-Driver, was an employee, contractor,

and/or agent of Defendant, Lyft, Inc., and was acting in the course and scope of his employment and/or

        5.       On or about November 16, 2020 at approximately 9:00 p.m., Plaintiff was a pedestrian on

the comer of Luzerne and Old York Road in Philadelphia, Pennsylvania, when Defendant John Doe-

Driver, suddenly, without warning and inexplicably struck Plaintiff with the vehicle he was operating,

said collision causing Plaintiff to fall to the ground, causing Plaintiff to sustain injuries, the extent of

which will be described more fully hereinafter.

       6.        The accident occurred when Defendant John Doe-Driver, carelessly, negligently,

recklessly, and without warning, struck Plaintiff while operating a cell phone at the time of the accident.

       7.        The operation of the cell phone along with a navigation system caused Defendant John

Doe-driver to be distracted which was a contributing factor in Plaintiffs injuries.

       7.        As a direct and proximate cause of the Defendants’ negligence, Plaintiff sustained

personal injuries more fully set forth at length below.


                                    COUNT I
             PLAINTIFF. ASHLEY BROWN vs. DEFENDANT JOHN DOE-DRIVER
                                  NEGLIGENCE

                                                                                                   Case ID: 210300169
            Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 3 of 10




       8.      Plaintiff incorporates by reference the allegations contained in the preceding paragraphs

as though the same were fully set forth at length herein.

       9.      The aforesaid act was caused as a direct and proximate result of the recklessness,

carelessness and negligence of Defendant John Doe-Driver which consisted of the following:


            (a) Failing to keep proper lookout
            (b) Failing to have said motor vehicle in proper and adequate control at all times
            (c) Operating said motor vehicle in a careless manner, without regard to the rights and safety
                of those lawfully upon the road;
            (d) Operating said motor vehicle in a reckless manner, without regard for the rights and
                safety of those lawfully on the road
            (e) Failing to exercise due and proper care;
            (f) Failing to give proper and sufficient warning before striking Plaintiff with his vehicle;
            (g) Failing to stop said motor vehicle before striking Plaintiff
            (h) Carless driving in violation of the Pennsylvania motor vehicle code;
            (i) Driving at unsafe speed;
            (j) Recklessly utilizing a cell phone and/or cell phone technology at the time of the accident;
            (k) Being distracted by the use of a cell phone and/or cell phone technology at the time of the
                accident;
            (l) Being distracted by engaging in the use of a GPS system and/or GPS technology which
                distracted Defendant at the time of the accident;
            (m) Engaging in conversation and/or discussion with occupants of the Defendant’s vehicle
               which caused him to be distracted at the time of the accident
            (n) Being unfamiliar with the accident location area
            (o) Operating his vehicle at an excessive rate of speed under the circumstances;
            (p) Failing to keep a proper lookout;
            (q) Failing to keep an assured clear distance ahead;
            (r) Failing to yield;
            (s) Violating the various ordinances of the Statutes of the State of Pennsylvania pertaining to
               the proper operation of motor vehicles on public highways; and


                                                                                                 Case ID: 210300169
              Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 4 of 10




              (t) Being otherwise negligent under the circumstances.



       10.       Solely as a result of the aforementioned occurrence, Plaintiff sustained severe injuries

most specifically suffered low back, right ankle, right foot and other injuries. Plaintiff has endured and

may continue to endure great pain and suffering and/or aggravation of pre-existing injuries and/or

conditions.

       11.       As an additional result of the occurrence hereinbefore described, Plaintiff has been

obliged to expend various and diverse sums of money for hospitalization, medical treatment, medicines

and care, in an effort to gain relief from the severe injuries suffered, and may and will be obliged to

continue to make such expenditures for an indefinite time in the future, all to her great and continuing

detriment and loss.

       12.       As an additional result of the accident aforesaid, Plaintiff has suffered injuries which Eire

or may be permanent in nature, and has suffered and will in the future continue to suffer great pain and

agony, and has, will and may be unable to attend to daily duties, occupations, labors and employment,

thereby losing the emoluments of her industry, and has suffered a loss, diminution and depreciation of

her earnings and future earning capacity, which will continue for an indefinite time in the future, all to

his great and continuing detriment and loss.

       WHEREFORE, Plaintiff, Ashley Brown, hereby respectfully requests this Honorable Court to

enter judgment against Defendant jointly and/or severally, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, together with costs, attorney fees, punitive damages and such other relief as this

Honorable Court may deem just and appropriate.

                                      COUNT II
                  PLAINTIFF. ASHLEY BROWN VS. DEFENDANT. LYFT. INC.
               NEGLIGENT HIRING. RETENTION. TRAINING AND SUPERVISION




                                                                                                 Case ID: 210300169
              Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 5 of 10




        13.       The foregoing paragraphs incorporated in this count but will not be restates for the sake

of brevity.

        14.       Defendant Lyft, Inc., as a matter of policy and practice fails to discipline, train or

otherwise sanction its employees, contractors or agents in the appropriate practices, policies and

procedures in the fair and safe operation of a motor vehicle in the Commonwealth of Pennsylvania.

        15.      At all times herein mentioned, the defendant John Doe-Driver, was acting as the agent,

servant and/or employee of the defendant, Lyft, Inc., and therefore, defendant John Doe-Driver’s acts

were attributable to defendant Lyft, Inc.

        16.       Defendant Lyft, Inc.’s actions and failure to properly train, supervise, monitor, discipline

and/or terminate Defendant John Doe-Driver constitutes reckless and wanton conduct, entitling Plaintiff

to seek punitive damages.

        17.       Defendants, Lyft, Inc, caused the aforementioned injuries and damages to the plaintiff as

described in this Civil Action Complaint in violation of plaintiffs rights as follows:

                  (a)    Failing to properly train, and/or establish proper training policies;

                  (b)    Failing to exercise proper care and/or supervision over and/or establish proper

              monitoring and supervision policies for their employees and/or agents;

                  (c)    Negligently hiring, training, supervising and or retaining defendant’s employees

              and/or agents;

                  (d)    Failing to implement and/or enact policies and procedures against inattentive

              driving;

                  (e)    Failing to observe and/or enforce state, federal and/or local laws and/or

              regulations with regards to plaintiff;

                  (f)    Failing to enact policies and/or procedures to ensure that plaintiff and other

              persons in situations similarly would not be injured;


                                                                                                  Case ID: 210300169
              Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 6 of 10




                  (g)     Ignoring and/or acting with the deliberate indifference to plaintiffs health, safety

              and/or welfare;

                  (h)     Failing to exercise reasonable care in the selection or training of its employees

                  (0      Failing to implement and/or enact policies and procedures against distracted

              driving;

                 (j)      Failing to implement and/or enact policies and procedures against the use of a cell

              phone while operating a motor vehicle in the Commonwealth of Pennsylvania;

                  (k)     Failing to implement and/or enact policies and procedures against unlawful

              reliance against cell phone and/or GPS technology which renders drivers of motor vehicles

              inattentive to the rules of the road




              WHEREFORE, Plaintiff Ashley Brown demands judgment against Defendant in an amount

in excess of $50,000.00, and be awarded punitive damages against Defendants.



                                           COUNT III
                       PLAINTIFF. ASHUEY BROWN VS. DEFENDANT. LYFT. INC.
                                   NEGLIGENT ENTRUSTMENT

        18.       Plaintiff incorporates by reference, the allegations contained in the foregoing Paragraphs

as though the same were set forth at length herein.

        19.       The negligence, recklessness, and/or carelessness of Defendant, Lyft, Inc., which was a

proximate cause of the aforesaid motor vehicle collision and the resultant injuries and damages sustained

by the Plaintiff, consist of, but not limited to the following:

              a) Permitting Defendant John Doe-Driver to operate the motor vehicle without first
                  ascertaining whether or not he was capable of properly operating said vehicle;



                                                                                                  Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 7 of 10




             b) Permitting Defendant John Doe-Driver to operate the motor vehicle when Defendant
                knew, or in the exercise of due care and diligence, should have known that Defendant
                John Doe-Driver was capable of committing the acts of negligence set forth above;
             c) Failing to properly screen, hire, employ, train, retain and/or supervise Defendant John
                Doe-Driver;
             d) Negligently entrusting Defendant, John Doe-Driver to drive the motor vehicle;
             e) Failing to warn those persons, including the Plaintiff, that Defendant Lyft knew, or in the
                existence of due care and diligence should have known that Plaintiff would be exposed to
                Defendant John Doe-Driver negligent operation of the motor vehicle.
       20.      At all times relevant hereto, Defendant Lyft knew or should have known that Defendant

John Doe-Driver was careless and/or reckless driver and/or should not have been behind the wheel of a

vehicle, but failed to take reasonable steps to protect other motorist from serious bodily injury.

       21.      As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff

has suffered severe and permanent injuries to his body, as set forth previously herein.

       22.       As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff is

entitled to recover economic and non-economic damages, as set forth previously herein.

       WHEREFORE, Plaintiff, Ashley Brown, hereby respectfully requests this Honorable Court to

enter judgment against Defendant jointly and/or severally, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, together with costs, attorney fees, punitive damages and such other relief as this

Honorable Court may deem just and appropriate.



                                       COUNT rv
                   PLAINTIFF. ASHLEY BROWN VS. DEFENDANT. LYFT. INC.
                                 VICARIOUS LIABILITY

       23.      Plaintiff incorporates by reference, the allegations contained in the foregoing Paragraphs

as though the same were set forth at length herein.




                                                                                                Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 8 of 10




       24.     Defendant Lyft is vicariously liable for the actions of its agent, servant, workman,

contractor, and/or employee Defendant John Doe-Driver, who at all times relevant acted within the

course and scope of his authority and on the Defendant’s behalf.

       25.     Defendant Lyft is liable for the negligent conduct of its driver/employee. Defendant John

Doe-Driver, under the doctrine of respondeat superior because of his conduct as aforesaid was done with

the intent of furthering Defendant’s business.

       26.     As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff

has suffered sever and permanent injuries to his body, as set forth previously herein.

       27.     As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff is

entitled to recover economic and non-economic damages, as set forth previously herein.




       WHEREFORE, Plaintiff, Ashley Brown, hereby respectfully requests this Honorable Court to

enter judgment against Defendant jointly and/or severally, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, together with costs, attorney fees, punitive damages and such other relief as this

Honorable Court may deem just and appropriate.

                                                                     RODDEN & RODDEN



                                                             By:        David Brian Rodden
                                                                     David Brian Rodden, Esquire
                                                                     Attorney for Plaintiff
Dated: February 24, 2021




                                                                                             Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 9 of 10




                                          VERIFICATION


         David Brian Rodden, Esquire, attorney for Plaintiff in the foregoing matter, hereby verifies that

he has been authorized to take this Verification on his client’s behalf; he is familiar with the facts and

circumstances surrounding this matter; and that the facts set forth in the foregoing document are true and

correct to the best of his knowledge, information and belief.

         Further, he is aware that any false statements made herein are subject to the penalties of 18 Pa.

C.S.A. §4904 relating to unsworn falsification made to authorities.




                                                                David Brian Rodden
                                                                David Brian Rodden, Esquire
                                                                Attorney for Plaintiff
Dated:         March 1, 2021




                                                                                              Case ID: 210300169
            Case 2:21-cv-01627-MSG Document 1-1 Filed 04/06/21 Page 10 of 10




RODDEN & RODDEN                                                   MAJOR/JURY
BY:     DAVID BRIAN RODDEN, ESQUIRE
I.D. #: 58744
125 NORTH 20TH STREET
PHILADELPHIA, PA 19103
TELEPHONE: 215-940-2155                                     ATTORNEYS FOR PLAINTIFF

ASHLEY BROWN                                                :     COURT OF COMMON PLEAS
4023 Old York Road                                          :     PHILADELPHIA COUNTY
Philadelphia, PA 19140                                      :
                              -vs.-                         :
                                                            :     NO. 210300169
Lyft, Inc.
185 Berry Street
Ste. 5000
San Francisco, CA 94105
                              -and-                         :
JOHN DOE- DRIVER                                            :
Philadelphia, PA                                            :



                  ACCEPTANCE OF SERVICE PURSUANT TO PA. R.C.P. 402(b)


              I accept service of the Civil Action Complaint filed in the above matter on behalf of

   defendant, Lyft, Inc., with reference to the above matter.



                                                            Allison Perry
                                                            __________________________________
                                                            Allison Perry, Esquire

   Dated:     April 1, 2021
